PER CURIAM.
This is an appeal from an order of the Industrial Commission denying a claim for workmen’s compensation benefits. We affirm.
Claimant-appellant, Charles Roper, filed his claim with the Industrial Commission alleging that he suffered injuries from industrial accidents on January 10, 1977 and January 18, 1977. That claim was rejected by the Commission which found that the evidence did not establish that Roper had suffered an industrial accident on either January 10,1977 or January 18,1977. That finding is supported by substantial and competent, albeit highly conflicting, evidence and hence will not be disturbed.
The scope of our review in workmen’s compensation cases is established by both our constitution and statutes and is limited to a determination of whether the Commission’s findings are based on and supported by substantial and competent evidence, and whether those findings support the Commission’s decision. Idaho Const. Art. 5, § 9; I.C. §§ 72-724, 72-732; George v. American Smelting & Refining Co., 101 Idaho 781, 621 P.2d 397 (1980); Dick v. Amalgamated Sugar Co., 100 Idaho 742, 605 P.2d 506 (1980); Paulson v. Idaho Forest Industries, Inc., 99 Idaho 896, 591 P.2d 143 (1979).
As aforesaid, the findings of the Commission are supported by substantial and competent evidence and hence the findings support the Commission’s decision denying workmen’s compensation benefits.
Affirmed. Costs to respondents.